



Praxair, Inc. and Subsidiaries
 

EXHIBIT 10.05k




THIRD AMENDMENT
TO THE PRAXAIR, INC.
EQUALIZATION BENEFIT PLAN


WHEREAS, Praxair, Inc. (the “Company”) sponsors the Praxair, Inc. Equalization
Benefit Plan, as amended and restated effective as of December 31, 2007 (the
“Plan”);


WHEREAS, pursuant to Article IV, Section 1(a) of the Plan, the Vice President,
Chief Human Resources Officer (the “CHRO”) is authorized to amend the Plan to
the extent that the amendment has no incremental cost or increase to benefits;
and


WHEREAS, the CHRO desires to amend the Plan to conform with certain changes
adopted under the Praxair Pension Plan, a separate plan sponsored by the Company
which operates in conjunction with the Plan, relating to certain participants
who are rehired by the Company or a Participating Subsidiary on and after
February 1, 2017;


NOW, THEREFORE, effective as of February 1, 2017, the Plan is hereby amended as
follows:


1.    The first paragraph of Section 1 of Article I of the Plan is amended to
read as follows:


“Beginning as of January 1, 2002, each Participant shall be designated as either
an Account-Based Participant, a Traditional-Design Participant, or, beginning as
of February 1, 2017, a Dual Formula Participant. This designation shall be
consistent with such Participant’s method of benefit accrual under the Pension
Plan. Notwithstanding the foregoing, a Participant that is considered a Dual
Formula Participant under the Pension Plan shall be treated as an Account-Based
Participant for all purposes under this Plan if such Participant has previously
received, or incurred an event triggering payment of, all benefits to which he
is entitled under this Plan that relate to periods of service during which such
Participant’s benefit accruals under the Pension Plan were determined under
Article V of the Pension Plan.”


2.    Section 1 of Article I of the Plan is further amended by renumbering
Paragraph C (“Provisions Common to All Participants”) as Paragraph D, and adding
a new Paragraph C to read as follows:


“C.    Amount of EBP Benefit for Dual Formula Participants. The EBP Benefit
hereunder payable to or on behalf of a Dual Formula Participant or his or her
surviving spouse shall be equal to the sum of (a) plus (b), determined as of
termination of employment, where (a) and (b) are defined as follows:


(a) equals the excess, if any, of (i) the amount of such Participant’s or
surviving spouse’s Article V Benefit computed under the provisions of the
Pension Plan, but without regard to the limitations of Code Section 415, over
(ii) the amount of such Participant’s or surviving spouse’s annual benefit
actually payable under the Pension Plan with respect to his or her Article V
Benefit thereunder; and







--------------------------------------------------------------------------------





(b) equals the excess, if any, of (i) the Account-Based Account which the
Participant would have had at such time under the Pension Plan as if such
amounts had been determined without applying the limitations of Code Section
415, over (ii) the actual Account-Based Account which the Participant has at
such time under the Pension Plan.”


3.    Article III of the Plan is amended by renumbering Sections 3, 4, 5, 6 and
7, respectively, as Sections 4, 5, 6, 7, and 8, respectively, and by adding a
new Section 3 to read as follows:


“Section 3. For Dual Formula Participants, payments shall be made as follows:


(a) With respect to the portion of such Dual Formula Participant’s EBP Benefit
that is described in Section 1(C)(a) of Article I of this Plan, such portion
shall be paid as described in Section 1 of this Article III.


(b) With respect to the portion of such Dual Formula Participant’s EBP Benefit
that is described in Section 1(C)(b) of Article I of this Plan, such portion
shall be paid as described in Section 2 of this Article III.”


4.    Section 5 of Article III of the Plan, as renumbered pursuant to item #3
above, is amended in its entirety to read as follows:


“Section 5. In the event of a domestic relations order requiring the partition
of a Participant’s EBP Benefit, the benefit assigned to an alternate payee shall
be paid out in a single lump sum, at the time indicated in such an order
accepted by the Corporation, calculated as described in Section 1, 2, or 3 of
this Article III, as applicable.”


5.    Section 7 of Article III of the Plan, as renumbered pursuant to item #3
above, is amended by adding a new subsection (g) to read as follows:


“(g) In the event a Dual Formula Participant dies at any time before his or her
entire EBP Benefit has been paid, then the provisions of subsections (a) through
(e) of this Section 7, as applicable, shall apply to the portion of such Dual
Formula Participant’s EBP Benefit described in Section 1(C)(a) of Article I of
this Plan, and the provisions of subsection (f) of this Section 7 shall apply to
the portion of such Dual Formula Participant’s EBP Benefit that is described in
Section 1(C)(b) of Article I of this Plan.”


6.    The provisions of this Third Amendment shall be effective as of February
1, 2017.






IN WITNESS WHEREOF, the CHRO has approved this Third Amendment to the Plan this
____ day of _________________, 2017.


            
PRAXAIR, INC.




By: __________________________________
Vice President,
Chief Human Resources Officer


Date: _________________________________





--------------------------------------------------------------------------------







    





